Citation Nr: 1140987	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy and cataracts, to include as due to diabetes mellitus. 

2.  Entitlement to service connection for degenerative joint disease, to include as due to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and May 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for diabetes mellitus, coronary artery disease, degenerative joint disease and an eye disability. 

In March 2010, the Veteran testified at a Board hearing at the RO before the undersigned.  A transcript of the proceeding is of record. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in May 2010 for further development and adjudicative action.  The development concerning the Veteran's claim for service connection for an eye disability has been completed and the case has been returned to the Board for further appellate review.

In a March 2010 statement, the Veteran raised the issue of entitlement to service connection for bone loss and recession as secondary to diabetes has been raised by the record.  However, it is unclear whether that issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's eye disability is not related to active service, any incident of active service or any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

In this case, the Veteran was not apprised of the type of information and evidence needed to establish a disability rating and effective date.  However, as the instant decision denies service connection for the claim decided herein, no rating percentage or effective date will be assigned.  As such, any notice deficiency in this regard is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that his cataracts are secondary to his now service-connected diabetes mellitus.  In this regard, he indicated that he had no eye problems prior to his noticing the development of cataracts in approximately 2005, or about 5 years prior to his March 2010 hearing.  See Hearing Transcript, page 3.  

Turning to the evidence of record, there is no indication of any treatment or complaints referable to an eye disorder during active service.  Nor has the Veteran  ever contended that he has had eye problems dating back to active service or associated with an incident of active service.  His sole contention is that his cataracts are related to his service-connected diabetes mellitus.

A July 2007 VA Form 21-4138 indicates that the Veteran has a cataract condition connected with diabetes.  The form was signed by a physician with Woodville Family Practice.

The Veteran was afforded a VA eye examination in April 2008.  The examination report summarized his past medical history, to include private treatment from 1999 to 2005.  Such reports reflect an old corneal scar of the left eye and cataracts and pinguecula in both eyes.  The Veteran indicated that he had trauma in his left eye from a wood chip injury in the 1970s.  The examiner indicated that there was no diabetic retinopathy in either eye and that the cataracts were more likely secondary to aging rather than diabetes mellitus.  The examiner also noted the Veteran's slight decrease in vision and his complaints of photophobia, and opined that these were secondary to the bilateral cataracts.  

A June 2009 private treatment record indicates that the Veteran was planning to have cataract surgery in the near future.  

The Veteran had another VA eye examination in August 2009.  The examiner noted the results of four private optometrist examinations between June 1999 and October 2005.  That examinations showed 20/20 visual acuity bilaterally and no diabetic retinopathy.  The examiner diagnosed pseudophakia in both eyes, which is the surgical correction of cataracts and a traumatic corneal scar.  There was no diabetic retinopathy noted and an opinion was proffered that the cataracts were associated with idiopathic aging rather than with diabetes.

A June 2010 VA eye examination again reviewed the Veteran's history as described heretofore.  The diagnosis was pseudophakia, which was related to aging rather than to the Veteran's diabetes.  There was no diabetic retinopathy found and there were no significant visual deficits which were associated with diabetes.  

The Board finds that the preponderance of the evidence indicates that the Veteran's eye problems are not related to active service, nor any incident of active service, nor any service-connected disability.  In this regard, the Board notes that there is no evidence to show that he has an eye condition which manifested in active service, nor does he so contend.  Concerning the Veteran's contention that he has an eye disorder secondary to his diabetes mellitus and exposure to herbicides, the Board finds that the preponderance of the evidence is against such a finding.  The Veteran has been afforded three VA eye examinations; none of these examinations found any evidence of diabetic retinopathy.  As far as the Veteran's pseudophakia, three VA examinations have indicated that his cataracts (removed in 2009) were due to aging and were not secondary to the Veteran's diabetes mellitus.  The Veteran did submit a note from his family physician indicating that the cataracts were due to diabetes mellitus.  However, there is no rationale accompanying such opinion.  When weighing the three VA opinions with rationale from optometrists versus a bare statement from a family physician, the Board must find the opinions from the VA examiners more probative.

The Veteran may himself believe that he has an eye disability that is related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the complicated medical question of causation between a systemic disease such as diabetes mellitus and an eye disability, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, he is not competent to address etiology in the present case.  

Thus, taking all of the evidence of record into account, the Board finds that the preponderance of the evidence is against a finding that the Veteran has an eye disability which is related to active service or any event which occurred during active service or any service-connected disability.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for diabetic retinopathy and cataracts, to include as due to diabetes mellitus, is denied. 


REMAND

With respect to the remaining issue on appeal, the Board finds that additional development is required.  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Concerning the claimed degenerative joint disease, the evidence reveals a history of documented treatment at least since 1996.  Moreover, the Veteran appears to be reporting a continuity of symptomatology dating back to service.  Such reports of continuous symptoms can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006). 

The Veteran was afforded a VA examination in June 2010 to determine the etiology of his claimed arthritis.  Unfortunately, as highlighted in the representative's Informal Hearing Presentation dated July 2011, the examination report is insufficient.  Specifically, the examination report does not take into consideration the Veteran's statements concerning the continuity of his arthritis since service; does not acknowledge a January 2006 letter indicating that the Veteran's osteoarthritis is consistent with his previous chemical exposure during military service; and does not consider the question of whether the Veteran's osteoarthritis is secondary to or aggravated by his service-connected diabetes mellitus.  Thus, an additional examination is needed to determine whether any current degenerative joint disease is related to his military service, manifested within one year of service, or is related to his diabetes. 

The Board is responsible for entering the final decision on behalf of the Secretary in claims for entitlement to veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, remand instructions to the RO in an appealed case are neither optional nor discretionary.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (the U.S. Court of Appeals for Veterans Claims vacated and remanded a Board's decision because it failed to ensure that the RO achieved full compliance with specific instructions in a Board remand).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA general medical examination, with an appropriate examiner, to determine the nature and etiology of the claimed degenerative joint disease of his hands, feet, and neck.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide diagnoses corresponding to the claimed disorders.  For each diagnosed disorder, the examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) the disorder is etiologically related to the Veteran's period of active service, manifested within one year of active service or any incident of active service to include exposure to herbicides.

Next, for each diagnosed disorder, the examiner must address, in a separate response, whether it was aggravated (permanently worsened beyond natural progression) by the service-connected type II diabetes mellitus.  

In providing a complete rationale for these opinions, the examiner must consider the Veteran's own lay history. 

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental statement of the case and given an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


